[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                              No. 10-11224                 ELEVENTH CIRCUIT
                          Non-Argument Calendar            SEPTEMBER 14, 2010
                        ________________________                JOHN LEY
                                                                 CLERK
                 D. C. Docket No. 3:09-cv-00074-HES-TEM

JUDITH K. MEISENHELDER,

                                                             Plaintiff-Appellant,

                                    versus

FLORIDA COASTAL SCHOOL OF LAW, INC.,

                                                            Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Middle District of Florida
                       ________________________
                            (September 14, 2010)

Before TJOFLAT, MARCUS and FAY, Circuit Judges.


PER CURIAM:

     This case stems from appellant’s dismissal from appellee’s law school for
failing to maintain the required minimum grade point average. In a two-count

complaint, appellant claimed that appellee discriminated against her in violation of

Title III of the Americans with Disabilities Act (ADA) and Section 504 of the

Rehabilitation Act by failing to make reasonable accommodations for her

disabilities. As the district court noted in its February 18, 2010 order granting

appellee’s motion for summary judgment, appellant “had a long history of

migraine headaches and suffered from depression.” Order at 2. She also suffered

from “an eating disorder.” Id.

      The district court’s summary judgment order lays out the salient facts

regarding appellant’s relationship with appellee’s law school over a period that

extended from the fall of 2004 to her dismissal from the school in the late summer

of 2008. The district court concluded, on the basis of those facts, that appellant

failed to establish that she suffered from a disability as defined by the ADA or

Section 504. The court went one step further and assuming that appellant had

established such disability, she failed to show that appellee failed reasonably to

accommodate it.

      We discern no error in the district court’s disposition of appellant’s claims.




                                          2
We therefore affirm its judgment.1

       AFFIRMED.




       1
           Appellant claims in her brief that the district court erred when it failed to address her
claim that appellee retaliated against her following her formal request for an accommodation of
her disabilities. Appellant’s complaint did not present the claim; thus, the court committed no
error in failing to consider it.

                                                  3